Citation Nr: 1536019	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-11 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an initial compensable rating for left inguinal hernia, status post herniorrhaphy (left inguinal hernia).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and L. C.


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1991 to June 1991 and from October 2004 to December 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for the Veteran's left inguinal hernia.  

The Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge (AVLJ) in June 2014.  A transcript of that hearing is of record.

The Board has liberally construed a statement received from the Veteran on August 28, 2009, as a timely substantive appeal in response to a statement of the case issued in July 2009.  The Board has therefore recharacterized the issue on appeal as shown on the title page.

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  


FINDING OF FACT

The Veteran's left inguinal hernia, status post herniorrhaphy has not recurred and is not manifested by protrusion of any kind, nor does it require use of a truss or belt.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a left inguinal hernia, status post herniorrhaphy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The Veteran's claim of entitlement to an initial compensable rating for his left inguinal hernia stems from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Additionally, the duty to assist the claimant has been satisfied.  The Veteran's service treatment records are on file as are various post-service medical records, and VA examination reports.  

The Veteran was afforded VA examinations in August 2006, July 2008, January 2010 and in September 2011.  The examination reports are adequate as they were based on the Veteran's history and described the Veteran's inguinal hernia disability in sufficient detail such that the Board's evaluation is an informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Veteran has not alleged, nor does the record show, that his disability has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran was also afforded a hearing before the undersigned AVLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the AVLJ identified the issue on appeal, and the Veteran testified as to his treatment history and symptomatology.  Neither the Veteran nor his representative have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left inguinal hernia has been rated under Diagnostic Code 7338.  The criteria under that Code provides a 0 percent disability rating for a hernia that is small, reducible, or without true hernia protrusion, or remediable hernia.  A 10 percent disability rating is provided for recurrent postoperative hernias that are readily reducible and well supported by truss or belt.  A 30 percent disability rating is provided for small recurrent postoperative hernias or unoperated irremediable hernias that are not well supported by truss, or not readily reducible.  A 60 percent disability rating is provided for large, recurrent postoperative hernias that are not well supported under ordinary conditions and not readily reducible when considered inoperable.  A note to the diagnostic code directs the rater to add 10 percent for bilateral involvement, provided the second hernia is compensable.  The more severely disabling hernia is rated and 10 percent, only, is added for the second hernia if the second hernia is of a compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

Throughout the course of the appeal, the Veteran has reported symptoms including severe pain (especially during intercourse), discomfort when clothing rubs against his left inner groin, discomfort when sitting for prolonged periods, interference with mobility, and increased bowel movements that he attributes to his left inguinal hernia.  In support of his claim, the Veteran has submitted numerous lay statements from family members and colleagues who confirm the Veteran's reported symptoms, noting that the Veteran appears to be in a great deal of pain.

At a VA examination in August 2006, the Veteran reported numbness in his left groin and medial upper thigh inferior to his incision.  He also pain in his left groin, especially the day after having intercourse.  The Veteran indicated that he worked in a steel foundry shipping department and denied losing any time from work due to his disability.  He reported that he performed construction work for recreation and had no limitations riding or driving in vehicles.  The VA examiner reviewed the Veteran's medical history, including the June 2005 left inguinal herniorrhaphy.  Following a physical examination, the examiner determined that there were no inguinal hernias present on physical examination and no evidence of recurrence.  

At a VA examination in July 2008, the Veteran reported chronic neurologic pain since his surgery.  He indicated that he could not have sexual relations with his wife due to severe pain.  The Veteran indicated that he had worked in a foundry for the past 21 years, but felt that he was unable to work to the level as he had in the past because his pain was severely debilitating.  He indicated that he was unable to sit for long periods of time as it aggravated his pain.  The VA examiner noted that the Veteran's left groin area was "exquisitely hyperesthetic" and that the Veteran did not wear underwear because of the amount of pain caused by the friction.  Recurrence of the left inguinal hernia was not noted during the physical examination.  The examiner provided a diagnosis of residual of left inguinal hernia repair, neuropathic pain.  

At a VA examination in January 2010, an examiner noted that there was no hernia present although the Veteran did have residuals from his hernia repair surgery which were allodynia (increased response of neurons) and meralgia paresthetica (numbness, tingling, and burning of the outer thigh) related to the left inguinal hernia repair.  

VA treatment records show that the Veteran underwent a scrotal ultrasound in October 2010.  No abnormal intratesticular masses were noted.

At a VA examination in September 2011, the Veteran reported that he experienced residual pain in his groin and inner thigh that had not improved with medical therapy.  The examiner found no evidence of recurrence on examination and the only residual of the hernia repair was ilioinguinal nerve inflammation.

At the Veteran's June 2014 Board hearing, he testified that his hernia repair residuals included pain that is exacerbated by sitting, engaging in intercourse, or rubbing against things.  The Veteran further reported that he does not wear a belt or truss because that would cause too much pain and would not necessarily help as the majority of his pain is located in his inner thigh.  The Veteran also noted that he takes pain medication daily and that while surgery could be performed to explore the source of his pain, he did not believe that the risks and possible side effects warranted surgery at this time.  

After review of the evidence of record, an initial compensable rating for left inguinal hernia, status post herniorrhaphy is not warranted.  During four different VA examinations over the course of this appeal, VA examiners examined the Veteran and determined that there was no recurrence of the repaired left inguinal hernia.  Similarly, VA treatment records failed to show any recurrence of the repaired inguinal hernia.  With respect to the neurological findings associated with the hernia repair (i.e. allodynia, meralgia paresthetica, and ilioinguinal nerve inflammation) that are noted in the examination reports and VA treatment records, these findings have been considered and are service-connected.  Indeed, the Veteran is currently in receipt of a separate, compensable rating for left inguinal neuropathic pain to account for the chronic and severe pain caused by the nerve inflammation.  Entitlement to a higher rating for the service-connected left inguinal neuropathic pain is not currently on appeal before the Board.  As for the gastrointestinal complaints, the medical evidence has not indicated that the Veteran has gastrointestinal disturbances that are clinically associated with the post-operative hernia.  Further, service connection for frequent bowel movements (claimed as "bathroom stuff") was denied in an unappealed rating decision that was issued in October 2013.  In short, the evidence clearly indicates that the Veteran's postoperative left inguinal hernia has not recurred.  In the absence of recurrence, the residuals of the left inguinal hernia do not more nearly approximate the criteria for a 10 percent rating.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2015).

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The service-connected left inguinal hernia, status post herniorrhaphy primarily manifests with pain and discomfort, but without recurrence or protrusion of a hernia.  The rating criteria reasonably contemplate the Veteran's disability level and symptomatology of the post-operative hernia itself, and provide for additional or more severe symptoms.  Id.  To the extent that the Veteran experiences significant chronic pain and discomfort, particularly with intercourse or while sitting for long periods, this post-operative neurological symptom is contemplated by the rating criteria for his service-connected left inguinal neuropathic pain.  See 38 C.F.R. § 4.124a, Diagnostic Code 8630 (providing rating for the ilio-inguinal nerve on the basis of nerve inflammation and paralysis).  As for any subjective gastrointestinal complaints, the medical evidence has not indicated that the Veteran has gastrointestinal disturbances that are clinically associated with his post-operative hernia.  

Even if the Board were to find that step one of Thun had been satisfied, extraschedular referral would still not be warranted because the Board also finds that Thun step two is not satisfied.  See Johnson v. Shinseki, 26 Vet.App. 237, 247 (2013) (en banc) (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  The post-operative hernia residuals are not shown to have resulted in any frequent hospitalizations or to have caused marked interference with employment.  As to employment, the Veteran is employed as a forklift operator and machinist and has been so for over 20 years.  The Veteran has reported that his pain medicine for the hernia causes him to oversleep and thus be tardy for work.  He indicated that he almost was fired from his job and his coworkers have submitted statements which indicate that he was late for work at times.  The Veteran also submitted what appeared to be a list of some of his arrival times at work between December 2009 and August 2011.  Nevertheless, the Veteran has consistently maintained employment with the same company throughout the nine-year appeal period and has not presented evidence of marked interference with employment, such as receipt of written warnings from his employer regarding excessive tardiness or any evidence of missed days at work due to hernia residuals.  No evidence showing a change in work duties due to tardiness or physical limitations has been submitted either.  Moreover, none of the VA examination reports indicate that the Veteran experienced any side effects from the medication used to treat his hernia, to include excessive drowsiness or sleepiness.  VA examiners have only noted that his hernia disability results in decreased mobility, problems with lifting and carrying, difficulty reaching and pain.  Overall, the Board finds that the post-operative hernia residuals are not shown to have caused marked interference with employment.  Therefore, the Thun test has not been satisfied and an extraschedular rating for the Veteran's hernia repair residuals is not warranted.    

Furthermore, the Board does not find that the evidence reflects an exceptional circumstance in the Veteran's case even when all of his service-connected disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321(b)(1) "entitles a veteran to consideration for referral for extra-scheduler evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by scheduler evaluations."  In this case, the Veteran is currently service-connected for posttraumatic stress disorder, left inguinal neuropathic pain, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, left inguinal hernia repair residuals, and a scar associated with the left inguinal hernia repair.  The evidence does not show that the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Namely, the evidence does not show that these disabilities have resulted in the Veteran frequently being hospitalized, or have been productive of similar severe effects on a regular or frequent basis. 

Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

As a final point, the Board notes that a claim for a total disability rating based on individual unemployability (TDIU) may be a component of a claim for a higher rating if it is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran has maintained gainful, full-time employment throughout the course of the appeal as noted during his June 2014 hearing and in the VA examination reports.  As such, a claim for a TDIU has not been reasonably raised, and no further action pursuant to Rice is required.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2015); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial compensable rating for left inguinal hernia, status post herniorrhaphy, is denied. 



____________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


